Citation Nr: 0027386	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease on a direct basis or as secondary to post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.

3.  Evaluation of PTSD, currently rated as 50 percent 
disabling.

4.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1967 to July 
1973.

These appeals come to the Board of Veterans' Appeals (Board) 
from rating decisions of the New Orleans, Louisiana, 
Department of Veterans Affairs (VA), Regional Office (RO).  
In April 1997 service connection for PTSD was granted and 
assigned a 10 percent evaluation.  The evaluation was 
increased to 50 percent in an April 1998 rating decision, in 
which service connection for a cardiovascular disease and 
tinnitus was denied.  Entitlement to individual 
unemployability was denied in an October 1999 rating 
decision.  

The issue of entitlement to individual unemployability will 
be deferred pending the outcome of the attached remand.


FINDINGS OF FACT

1.  There are medical statements, which indicate that there 
has been an increase in severity of the veteran's coronary 
artery disease due to his PTSD.  

2.  The veteran has not been shown by credible evidence to 
suffer from tinnitus, which can be related to his periods of 
service. 

3.  The veteran's service-connected PTSD is manifested by 
symptoms ranging from mild to moderately severe, complicated 
by other mental disorders and alcohol abuse, in reported 
partial remission.  


CONCLUSIONS OF LAW

1.  The claim of service connection for coronary artery 
disease is well grounded.  38 U.S.C.A. 1110, 5107(a) (West 
1991); 38 C.F.R. 4.85 (1999). 

2.  The veteran has not presented evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 1110, 
5107(a) (West 1991); 38 C.F.R. 4.85 (1999). 

3.  The criteria for an evaluation in excess of 50 percent 
for the service-connected PTSD have not been met at any time 
since the initial grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.126, Code 9411 (1996) and (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In addition, the Court has also stated that when it 
is contended that a service-connected disability caused a new 
disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
to establish a well- grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology." Id.  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his cardiovascular 
disorder is due to his service-connected PTSD, this assertion 
does not make the claim well grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and/or service-connected disability and 
his alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service). 

a.  Coronary Artery Disease 

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a coronary artery disease on 
a secondary basis is well grounded within the meaning of 38 
U.S.C.A. 5107(a).  

The service medical records showed that in January 1966 the 
veteran complained chest pain after running or walking.  
Muscle strain was noted.  The veteran complained of chest 
pain, shortness of breath and difficulty breathing in March 
1971.  The radiographic report disclosed that the heart, 
lungs and mediastinum were all normal.  The impression was 
chest wall pain.  No abnormalities or defects were noted on 
the veteran's periodic report of medical examination in April 
1971.  In August 1972 the veteran complained of chest pains 
and shortness of breath.  The physician's impression was 
possible hyperventilation and rule out asthma.  However, the 
veteran's chest radiographic report revealed a normal study.  
The veteran's vascular system and heart were normal on his 
report of medical examination at separation in July 1973.  

The veteran's pertinent post-service medical records consist 
of private and VA medical records.  

The June 1996 VA myocardial perfusion imaging impression was 
probable scarring involving mid and distal inferior wall and 
portions of the apex.  There was no evidence of ischemia.  
The left ventricular chamber size was normal.  The veteran 
obtained peak heart rate of 110 with a target heart rate of 
147.  

The January 1997 VA outpatient treatment record assessment 
included coronary artery disease.  

The VA examined the veteran in January 1998.  He reported 
that he smoked a pack of cigarettes per day and had since the 
age of 14, approximately 35 years.  The veteran reported 
drinking a six pack of beer a week and that he stopped using 
drugs two to three years ago.  His blood pressure was 141/83 
with a pulse of 73 and respirations of 22 sitting.  
Recumbent, blood pressure was 134/75, pulse of 71, 
respirations 27.  Standing, blood pressure was 136/75, pulse 
was 74, with respirations 22.  The veteran's heart 
examination had a regular rate and rhythm without murmurs 
rubs or gallops being present.  There were no signs of any 
pulmonary problems noted on the examination and the veteran's 
lung fields were clear of any rales or rhonchi.  There was no 
peripheral edema present.  The X-rays revealed that the 
pulmonary and cardiovascular structures were within 
satisfactory limits.  Small stable calcifications were seen 
in the hilar regions.  The diagnoses included angioplasty for 
coronary artery disease, two times.  

VA outpatient treatment records, dated January 1998 to 
January 1999, indicated that the veteran was seen in the 
cardiology clinic.  In January 1998 his sinus rhythm and 
electrocardiogram were normal.  Obesity and tobacco use were 
noted.  Hypertension was not indicated.  The veteran was 
counseled to eat a low fat diet and increase walking.  The 
February 1998 echo report findings essential normal except 
for concentrically increased left ventricle wall thickness.  
In March 1998 there was no change in chest pains.  The 
assessment was concentric left ventricular hypertrophy, 
normal ejection fraction and stable coronary artery disease.  

In June 1998 Dr. Hammett wrote that he saw the veteran at the 
VA clinic in Monroe, Louisiana, for coronary artery disease 
and a history of smoking and PTSD.  Dr. Hammett stated that 
the veteran had other risk factors for vascular disease, 
including being a smoker and probably a high fat diet.  He 
indicated that certainly those were documented established 
causes of coronary artery disease.  Dr. Hammett goes on to 
say that stress, or in this instance PTSD, could be a factor 
in that it might, at times of high stress, put the veteran at 
increased risk of a heart attack if he had underlying 
episclerotic coronary artery disease.  This was about as 
precise as he could be about this because this was a very 
nebulous or unproven area as far as he knew.  Again, Dr. 
Hammett could only say that it was probably an aggravating 
factor, but not the primary etiology for vascular disease.  

Dr. Smith wrote, in May 1999, that the veteran was known to 
have atherosclerotic coronary artery disease.  It was felt 
that his cardiac condition had been aggravated by his PTSD.  
Dr. Smith felt that the stress was a risk factor for his 
cardiac disease and it was conceivable that the stress had 
made his past history of tobacco abuse more difficult to 
control.  In July 1999, Dr. Smith wrote that the veteran was 
known to have significant symptomatic atherosclerotic 
coronary artery disease.  It was felt that his cardiac 
condition had been aggravated by his PTSD.  Dr. Smith 
estimated that in view of his other risk factors that his 
PTSD would play a 40 percent etiology in his coronary 
disease.  

In sum, the service medical records showed no diagnosis of 
coronary artery disease.  The post-service medical records 
clearly show that the veteran's current coronary artery 
disease had its onset many years after the veteran's 
discharge from service.  There is medical evidence showing 
that there is a relationship between the service connected 
PTSD and his current coronary artery disease.  Dr. Hammett 
and Dr. Smith have stated that the veteran's coronary artery 
disease was aggravated by his service-connected PTSD.  
Accordingly, the Board finds that there is competent medical 
evidence establishing a causal relationship between the 
veteran's current coronary artery disease and his service-
connected PTSD.  As such, all of the criteria of Jones have 
been met and the claim of service connection for coronary 
artery disease is well grounded. 

b.  Tinnitus

The service medical records do not show complaints of or 
treatment for tinnitus.  In addition, tinnitus was not 
indicated on the veteran's periodic report of medical 
examination in April 1971 or his report of medical 
examination at separation in July 1973.

The VA examined the veteran in January 1998.  He reported 
tinnitus onset to be approximately 1969 while serving in 
Vietnam.  The veteran described bilateral and constant 
tinnitus.  He stated that tinnitus was bothersome when it 
changed pitch and also in quiet situations.  He reported 
tinnitus to vary in pitch and loudness, but overall the 
veteran reported tinnitus to be loud.  

VA outpatient treatment records, dated June 1996 to April 
1999 did not show treatment for or complaints of tinnitus.  

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

The evidence does show that the veteran currently suffers 
from tinnitus.  There is evidence that the veteran was 
exposed to loud noises while in service.  Therefore, the 
incurrence of an injury in service, namely exposure to loud 
noises, can be accepted.  However, there is no medical 
evidence of a nexus between the current tinnitus and his 
service.  Therefore, the veteran has not presented evidence 
of a well-grounded claim. 

The veteran has not informed VA of the existence of any 
specific evidence germane to the claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 5103(a) 
(West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is 
not well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence). 

II.  Increased Evaluation for PTSD

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

a.  Background

VA outpatient treatment records, dated June 1996 to July 
1996, showed that the veteran attended the twelve-step group 
for PTSD.  The veteran was spontaneous and open during the 
sessions.  He continued to demonstrate support for the other 
group members in need.  The veteran's mood and effect were 
within normal limits and he contributed meaningfully to the 
group process.  He had additional stressors since he 
separated from his wife.  

Dr. Young, of the Behavioral Medical Center, wrote, in July 
1996, that he had been treating the veteran for PTSD for 
approximately one year.  The veteran's symptoms such as sleep 
disturbance, night terrors, hypervigilance, isolation, an 
inability to form intimate bonds, emotional overreaction; 
emotional numbness and repressed anger prevented him from 
participating in normal social processes.  He was only 
comfortable in the presence of other Vietnam combat veterans; 
even then he hesitated about self-disclosure.  The veteran 
lived a life of isolation from others, seldom participating 
in social events, and without any social support system.  His 
night terrors often caused sleepless nights and he had 
frequent sudden crying spells.  

In September 1996 the counselors from the Vet Center wrote 
that the veteran presented severe psychological distress, 
exhibiting severe feelings of guilt and shame, severe 
alienation and estrangement from society and family, anger 
and bitterness, unresolved grief, disturbing dreams and very 
low self-esteem and self-worth.  In therapy, the veteran 
achieved some resolution of the guilt and low self-esteem 
through group interaction, dream therapy, and attending a 
reunion of his old unit.  Then in July 1995, unresolved 
marital conflict and eventual divorce triggered the dreams, 
low self-esteem, guilt and anger.  In the PTSD group the 
veteran took an active part in therapy focusing on healing 
fear, guilt, grief, self-condemnation and revenge.  It seemed 
significant that the veteran had heart disease and was 
permanently disabled due to an industrial accident in 1989, 
in that his idle time and chronic pain and weakness trigger 
intrusive thoughts and flashbacks perpetuating distressful 
feelings of guilt, anger, alienation and grief.  

The VA examined the veteran in September 1996.  The Minnesota 
Multiphasic Personality Inventory (MMPI) was invalid due to 
exaggeration of psychopathology and there was also an 
indication of random or unreflective responding.  Similarly, 
the Million Clinical Multiaxial Inventory-2 (MCMI-2) although 
valid in the obvious face, valid items showed high disclosure 
and great debasement indicating that the veteran was very 
much trying to portray himself as ill.  The results probably 
were borderline validity but indicated someone with schizoid 
and avoidance tendencies.  Such persons also had great 
difficulty interacting with others because of latent anger 
and aggressiveness.  They also describe schizotypal type of 
psychomythology as well as borderline characteristics 
including wide mood swings, chronic anxiety and depression.  
The examiner also noted that the Mississippi scale score was 
above the level indicative of PTSD.  However, this should be 
considered in light of what was described above in overall 
response style of unreflective or indiscriminant responding 
toward psychopathology.  The diagnoses were mild indications 
for PTSD and rule out passive/aggressive and avoidant traits.  

His Global Assessment of Functioning (GAF) score was 65.  A 
GAF score of 61 to70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 44-47 
(4th Ed. 1994) (DSM-IV).  GAF scores are intended to be the 
clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations."  Id.

The VA examined the veteran in March 1997.  He appeared to be 
fully cooperative in his evaluation and his answers appeared 
to be appropriately elaborative and offered without 
hesitation.  He did not appear to be depressed, although he 
seemed fairly low key in the interview.  There was no 
evidence of psychosis and all associations were logical and 
goal directed.  

The MMPI-2 results were very probably invalid.  His scores 
were extremely elevated and such elevations generally were 
found in individuals who had greatly exaggerated any real 
problems or complaints.  Such overendorsement was often found 
in personality disorders, certain mood disorders, or in 
conscious malingering.  Obvious-subtle differences were also 
elevated which also suggests that the test results were 
greatly exaggerated and should not be considered valid.  As a 
result, the significant clinical scale elevations could not 
be viewed as a true clinical picture of the veteran.  

The results of the MCMI-II fall within valid limits, even 
though there were indications of a very strong response set 
of overendorsement.  Results such as those of the veteran's 
generally were found in individuals who had probably 
overendorsed problem areas.  Of particular interest, however, 
is that in spite of indicators that usually indicate 
overendorsement, the veteran's anxiety scale only barely 
reached a significant score.  There were higher elevations on 
dysthymia and major depression scales.  On personality 
disorder scales, there were five extreme elevations.  The 
scale elevations included avoidant, self-defeating, passive-
aggressive, and schizoid.  The Mississippi scale score was 
below the mean (average) found for combat-related PTSD in 
Vietnam veterans, but above the cutoff suggested.  

In brief, the veteran reported some symptoms which were 
consistent with a diagnosis of PTSD, including some bad 
dreams and nightmares, sleep problems, feeling on edge, some 
jumpiness and increased startle response, avoidance of 
crowds, intrusive recollections during daytime, etc.  His 
description of these symptoms made them appear very mild in 
nature, even though the veteran felt that these had 
significantly impacted his relationships in the past, and in 
particular, his marriages.  However, the veteran also engaged 
in some behaviors that were not consistent with PTSD, for 
example, watching movies about Vietnam, and he did not report 
being bothered by watching such movies.  

Psychological test results do not support PTSD or an anxiety 
disorder as the principal diagnosis.  Taken as a whole, 
however, there was mild support for a diagnosis of anxiety 
disorder and also indications of elevations of depression.  
The most elevated scales on the one personality measure with 
validity (MCMI-II) strongly support a diagnosis of 
personality disorder and would suggest that this was the 
principal diagnosis.  Lastly, it must be noted that even 
though the veteran had a history, which suggested some 
problems with alcohol, though probably not to an extent which 
would support a diagnosis of alcohol dependence.  

The examiner noted that the veteran appeared to have been 
open and honest in his interview with only one notable 
inconsistency between information in the examination 
evaluation with that of Dr. Younger (and that relating to his 
past use of marijuana).  Anxiety symptoms seemed to be very 
mild, both by the veteran's self-report during the interview, 
a well as on psychological testing, even with a response set 
suggesting exaggeration.  The veteran did not describe strong 
avoidance of stimuli as typically found in individuals with 
PTSD.  His description of his startle response was only in 
response to unexpected firecrackers.  He certainly did not 
meet the criteria on persistent avoidance of stimuli, so the 
issue is critical in whether he met the numbing of 
responsiveness.  It appeared that the veteran met the minimal 
criteria, even though it would appear that the symptoms 
(feeling of detachment, restricted affect, diminished 
interest in activities) may relate more to axis II 
personality features as indicated psychological testing 
profile.  Nonetheless, the examiner has given the diagnosis 
of PTSD, but with reservations.  The results of testing and 
interview seemed to suggest a very mild nature to any 
disorder.  

The assessments were PTSD, mild severity; alcohol abuse, 
episodic, mild to moderate severity and a personality 
disorder, not otherwise specified (avoidant, schizoid, 
passive traits).  The GAF was 75 to 80.  A GAF score of 71 to 
80 indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument); no more 
than slight impairment in social or occupational functioning.  

The VA examined the veteran in January 1998.  The veteran sat 
and talked in a very soft depressed voice.  He was oriented 
to time, place and person and had difficulty in giving dates 
about his service, but this tended to be related to anxiety 
about subjects discussed.  He showed no evidence of a thought 
disorder or of an organic disturbance.  When talking about 
killing the young Vietnamese boy he became quite anxious and 
his voice began to quiver.  He stated that he had nightmares 
three to four times a week about things that happened in 
Vietnam.  He said that he had flashbacks occasionally in 
which he actually was back there seeing all of these things 
happening.  Loud unexpected noises made his heart beat fast 
and made him jump.  He stated that he had intrusive thoughts 
of Vietnam quite frequently.  When he went out to eat, which 
was not very often, he always sat with his back to the wall.  
He said he preferred to go to a drive in and take food home.  
His mood was depressed and his affect was mood congruent.  
His judgment was not impaired.  He had some insight into his 
difficulties.  

The impression was PTSD, chronic, severe and his GAF was 40 
to 45.  A GAF score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 41 
to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social or occupational functioning 
(e.g. no friends, unable to keep a job).

VA outpatient treatment records dated January 1998 to April 
1999 showed that the veteran was seen in the mental health 
clinic.  There was no suicidal or homicidal ideation, 
hallucinations, delusions or paranoia and he was oriented to 
time, place, person and objects in January 1998.  His insight 
was intact, the neurologic examination was negative and he 
was living with his fifth wife.  He was on medication for his 
symptoms.  In January 1999 there was no suicidal or homicidal 
ideation, hallucinations, delusions or paranoia and he was 
oriented to time, place, person and objects.  The neurologic 
examination was negative and the assessment was PTSD.  In 
April 1999 the veteran's mood was so-so and he did not seem 
very disturbed by symptoms.  His thoughts exhibited passivity 
and negativistic attitude but were goal directed and 
coherent.  The veteran's insight was impaired into the impact 
of his medical / mental condition on his wife.  He felt more 
impaired than he actually was and was coping well.  His 
lifestyle was passive.  The diagnoses were mild PTSD and 
dependent personality traits.  

In February 1998 Dr. Young wrote that he had been treating 
the veteran for approximately 23 months in weekly group 
therapy for his PTSD.  The veteran experienced frequent 
dissociative flashbacks, which presented a danger to himself 
and others.  He also experienced intrusive images emotional 
numbing, sleep disturbance with occasional "night-terrors".  
These symptoms impeded his ability to concentrate and carry 
out tasks.  The veteran also experienced isolation and 
alienation from others.  He was emotionally numb and unable 
to express his emotions or empathize with others.  Dr. Young 
indicated that this was a barrier to his building a social 
support system or a network of friends.  

The veteran experienced suicidal ideation without plans.  His 
irritability, sleep disturbance, hypervigilance and 
exaggerated startle response were persistent and often a 
source of shame and embarrassment.  The veteran also suffered 
from unresolved grief, survivor's guilt, and shame for his 
participation in combat experiences.  Dr. Young wrote that 
the veteran had serious impairment of social functioning, 
which also impinged on his occupational functioning.  The 
veteran had a predominating sense of hopelessness, with 
little or no sense of autonomy.  

It was Dr. Young's professional opinion that the veteran was 
unable to function in the workplace, nor could he function 
well in social situations.  He experienced intrusive 
thoughts, sleep disturbance, and hypervigilance.  Further, 
the veteran had impaired cognitive functioning, experienced 
psychological distress on a chronic basis and felt betrayed 
and alone.  His symptoms were chronic and he had a poor 
prognosis; at best he may learn to control his symptoms it 
was very doubtful that he would overcome them.  

Dr. Young wrote, in June 1998, that he had been treating the 
veteran for approximately 36 months in weekly group therapy 
for PTSD.  The veteran experienced frequent dissociative 
flashbacks, which presented a danger to himself and others.  
As a result of his dissociative flashbacks and intrusive 
images he often experienced immediate reaction to stimulus, 
even minor stimulus, in a fight or flight response.  This was 
often embarrassing and shame provoking as well as dangerous.  
Dr. Young indicated that this type of behavior impaired the 
veteran's social relationships, creating an insurmountable 
barrier to healthy social functioning.  

The veteran experienced permanent neuronal changes that had a 
negative effect on learning, habituation and stimulus 
discrimination; such that even innocuous stimuli was 
interpreted as a threat.  Dr. Young wrote that the veteran 
also experienced emotional numbing and sleep disturbance with 
occasional "night-terrors".  These symptoms impeded his 
ability to concentrate, impaired his ability to discriminate 
between relevant and irrelevant stimulus, and made 
functioning in the normal everyday world of work and social 
interaction problematic and prohibitive.  The veteran had no 
emotional reserves to draw upon stimulus begets traumatic 
memory.  

Another aspect of the veteran's PTSD was emotional numbness; 
he was unable to express his emotions (except anger) or 
empathize with others.  As a result of his emotional numbness 
he was unable to utilize emotions as clues to the 
environment, consequently he often made poor choices which 
further frustrate, alienate and created a sense of shame.  
The veteran suffered from unresolved grief, survivor guilt, 
shame for his participation in combat experiences, and 
immersion in the death experience.  These emotional 
imbalances made his social impairment serious, chronic and of 
poor prognosis.  

It was Dr. Young's professional opinion that the veteran's 
low level of functioning, as a result of his PTSD, impaired 
his ability to function in the workplace as well as social 
situations.  The veteran experienced impaired cognitive 
functioning as a result of his symptoms of PTSD and an 
inability to discern relevant stimulus from neutral or 
irrelevant stimulus.  His symptoms were chronic and he had a 
poor prognosis at best he may learn to control his symptoms, 
it was very doubtful that he would ever overcome them.  

In January 1999 Dr. Young wrote that he had been treating the 
veteran for PTSD for approximately 42 months.  In his opinion 
the veteran experienced limited ability and deficiencies in 
his ability to work and interact socially.  His cognitions, 
choices and emotional health were impaired due to his PTSD.  
His judgment and thinking were chronically skewed and 
impaired due to neuronal changes, a result of combat trauma.  
This had a negative effect on his ability to learn, created 
habitually poor choices, and impaired stimulus discrimination 
such that even innocuous stimuli was interpreted as a threat.  
Such poor stimulus discrimination, was a barrier to effective 
interaction in the world of work and social interaction.  

The veteran's emotional self was also due to his emotional 
numbness.  This created illogical, obscure and irrelevant 
perceptions of others and social interaction.  The veteran 
believed that others may be a threat and often reacted with 
isolation or outbursts of anger that were inappropriate.  His 
emotional numbness also impaired his impulse control; his 
outbursts of anger were often beyond his control.  Such 
outbursts of anger often produced shame and guilt, when, upon 
reflection he perceived the inappropriate quality of his 
anger.  

Dr. Young indicated that the veteran did not know how to 
establish and maintain interpersonal relationships.  He lived 
in isolation seldom venturing out.  For him, a trip to Wal-
Mart was a major undertaking, causing a lot of stress.  The 
veteran avoided stressful circumstances.  In his opinion 
these imbalances made his functioning in the world of work 
and social interaction problematic, chronic and of poor 
prognosis.  

The veteran's fifth wife wrote, in January 1999, that his 
sudden rage and outbursts had cost him many jobs.  He lost 
control over little things, such as a price not being marked 
properly or too long of a line.  The veteran had thoughts of 
shooting himself.  He went sound asleep and within a few 
minutes his eyes would twitch and his limbs would begin 
jerking.  The veteran would go without bathing, shaving, and 
shampooing his hair or fresh clothing.  The children and 
grandchildren know that sudden, loud noises or movements 
could cause panic attacks.  It took constant reminding to 
keep him current with the date and time.  

The VA examined the veteran in September 1999.  He made good 
eye contact and fairly good relatedness, although his mood 
seemed mildly depressed and there was a constriction of 
affect overall although he did show some brief, transient 
positive affect on occasion during the interview.  He also 
verbalized some hostility and anger towards some providers 
(e.g. the psychiatrist he saw in the mental heath clinic), 
including the use of profanity.  (Note: this appeared 
consistent with entries in his medical record which note that 
he had also used profanity in reference to VA personnel in 
the past and foul language which threatened patients, staff, 
and everyone in the clinic).  

His attention and concentration were good and there was no 
evidence of thought blocking.  He was fully alert and 
oriented.  The veteran's speech was normal in rate and 
volume.  His responses were relevant to questioning and he 
offered answers without hesitation and with fairly good 
elaboration.  He appeared to have been open and honest in his 
presentation of information and the examiner regarded him as 
a good informant although there were discrepancies regarding 
his past substance use history.  There was no evidence of 
psychotic process.  

The evaluation procedures included a clinical interview, 
review of the claims file, review of the medical records and 
psychological testing.  Scores on disclosure and debasement 
validity scales were significantly elevated and suggested 
caution in interpretation of the results but probable overall 
validity to the results.  The veteran had significant scale 
elevation on the personality disorder scales, including 
extreme elevations on schizoid, avoidant, passive-aggressive, 
self-defeating, schizotypal and borderline.  The veteran's 
scores were consistent with the scores of individuals with a 
personality disorder and suggest relatively significant and 
severe traits.  

On the clinical scales, there were significant scale 
elevations on dysthymia and anxiety.  Validity scores suggest 
overall validity to the current test results.  The veteran 
had significant scale elevations on anxious arousal, 
depression, anger/irritability, intrusive experiences, 
dissociation and impaired self-reference.  In addition, he 
had significant scale elevations consistent with individuals 
with PTSD and tended to suggest a moderate level of severity.  

In summary the current evaluation is consistent with a 
diagnosis of PTSD.  The veteran meets the minimal diagnostic 
criteria for PTSD by DSM-IV standards by his self-reported 
symptoms, even though he did not have avoidance of stimuli 
that was typically associated with individuals with PTSD and 
he was able to watch movies about Vietnam, combat, etc. 
without distress.  In addition, results of psychological 
testing also were consistent with the scores of individuals 
with a diagnosis of PTSD.  

Regarding the issue of severity of the PTSD symptoms, the 
current evaluation had some equivocal findings.  On the one 
hand, results on the TSI suggested a moderate level of 
severity to PTSD, whereas results on the MCMI-II suggested a 
much milder level of severity, based on his score on the 
anxiety scale, which only barely reach a level of 
significance.  Psychological test results did not support 
that there had been a significant increase in PTSD from his 
earlier evaluation in 1997.  Psychological test results also 
strongly support a diagnosis of a personality disorder and 
due to the extreme scale elevations, and especially when 
compared to the lower values on anxiety and dysthymia, there 
was support that the personality disorder features were the 
principal diagnosis.  These features had been noted by 
several providers that the veteran had seen at the VA Medical 
Center (VAMC).  

The veteran also meets the diagnostic criteria for a 
depressive disorder with an etiology, which appeared 
secondary to his medical problems and limitations associated 
with those medical problems.  He voluntarily noted the 
connection of feeling worse mentally due to his physical 
problems.  The examiner's evaluations support a diagnosis of 
alcohol abuse.  The veteran reported only rarely drinking the 
last year, therefore, this diagnosis may be seen as being in 
reported partial remission.  

In conclusion, the current evaluation supports a diagnosis of 
PTSD.  However, there is some question as to the severity of 
the PTSD symptoms, with some results suggesting a moderate 
level of severity and other results suggesting a relatively 
mild level of severity.  Moreover, whereas the veteran has 
certain classic symptoms of PTSD (nightmares, e.g.), he also 
lacks avoidance found in PTSD, which does not offer support 
for the issue of severity.  The determination of severity is 
also influenced by several co-existing diagnoses for the 
veteran, including a depressive disorder secondary to his 
medical problems and limitations, and a personality disorder.  
Psychological test results suggest that the personality 
disorder is the principal diagnosis and that these features 
seem supported by entries from different sources.  

The examiner indicated that there is no evidence to support 
any unemployability on the basis of his service-connected 
PTSD symptoms.  The current evaluation offers support that 
his PTSD was only mild to moderate in nature.  However, his 
personality disorder may be seen as very severe, especially 
on the basis of psychological testing.  The assessments were 
chronic, mild to moderately severe PTSD; moderate depression 
(mood disorder) secondary to general medical conditions; 
alcohol abuse in reported partial remission; and a severe 
personality disorder not otherwise specified.  His GAF due to 
PTSD was 58, due to the personality disorder was 45 to 50 and 
due to depression was 55.  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, 
conflicts with peers or co-workers).

b.  Regulations

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
scheduler criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125- 4.130 (1999)).  See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996):

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted for situations where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1999): 

A 50 percent disability evaluation for PTSD encompassed 
situations where occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation encompassed situations 
where occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent disability evaluation encompassed situations 
where total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (1999).  

c.  Analysis

The veteran's PTSD does not meet the criteria for an 
increased evaluation under the old criteria.  A higher 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people to 
be severely impaired and that psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Dr. Young has 
written that the veteran did not know how to establish and 
maintain interpersonal relationships and that the veteran 
experienced limited ability and deficiencies in his ability 
to work.  It was Dr. Young's professional opinion that the 
veteran's low level of functioning, as a result of his PTSD, 
impaired his ability to function in the workplace as well as 
social situations.  However, the VA examiner indicated that 
there was no evidence of psychotic process and that there is 
no evidence to support any unemployability on the basis of 
his service-connected PTSD symptoms.  VA outpatient treatment 
records showed that the veteran was spontaneous and open 
during the twelve-step PTSD group sessions.  He demonstrated 
support to the other group members in need and he contributed 
meaningfully to the group process.  

Clearly the VA examination reports and opinions are different 
than those of Dr. Young.  The VA examiners' opinions were 
based on a clinical interview, review of the claims file, 
review of the medical records and psychological testing.  Dr. 
Young's opinions were based on the veteran's self-reporting 
via weekly group therapy treatment over approximately 42 
months.  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Dr. 
Young has not indicated that he reviewed the claims file, 
reviewed the medical records or performed any psychological 
testing.  Dr. Young does not mention any of the veteran's 
other mental disorders or the veteran's alcohol abuse.  The 
VA examinations appear to be more thorough than the treatment 
observations by Dr. Young.  Consequently, the Board finds 
that the VA examiners' opinions are of greater probative 
value than that of Dr. Young.  

The Board notes that the veteran's fifth wife wrote in 
regarding his PTSD symptoms and that he participated in group 
therapy both with the VA and with Dr. Young.  Nevertheless, 
Dr. Young wrote that the veteran lived a life of isolation 
from others, seldom participating in social events, and 
without any social support system.  Obviously, since the 
veteran was capable of marrying five times, supported PTSD 
group members in need and contributed meaningfully to the 
group process then his ability to establish and maintain 
effective or favorable relationships with people was not 
severely impaired and he was not virtually isolated in the 
community.  In addition, the fact that his wife wrote in on 
his behalf is indicative of his ability to maintain an 
effective relationship with at least one person.  

None of the other criteria for a 100 percent evaluation under 
the old criteria have been identified with respect to this 
veteran.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or a demonstrable inability to 
obtain or retain employment were not noted.  Dr. Young cited 
outbursts of anger that were inappropriate; emotional 
numbness which impaired the veteran's impulse control; and 
outbursts of anger beyond his control.  VA outpatient 
treatment records showed that the veteran's mood and effect 
were within normal limits; there was no suicidal or homicidal 
ideation, hallucinations, delusions or paranoia; the veteran 
was oriented to time, place, person and objects; and his 
insight was intact.  

The Board finds that the preponderance of the evidence is 
against a higher evaluation than 50 percent for PTSD at any 
time since the initial grant of service connection under the 
old criteria.  

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 50 percent for 
the service-connected PTSD is not warranted under the new 
criteria.  The objective evidence does not indicate that the 
veteran's symptomatology meets the criteria for the 
assignment of a higher disability evaluation.  Although in 
Dr. Young's opinion the veteran exhibited most of the 
criteria for a higher evaluation the VA examinations and 
outpatient treatment records provide a different picture.  In 
fact, the veteran showed no evidence of a thought disorder or 
an organic disturbance.  He did not seem very disturbed by 
symptoms.  His mood was depressed, his affect was mood 
congruent and his judgment was not impaired.  He had some 
insight into his difficulties and the neurologic examination 
was negative.  His thoughts exhibited passivity and 
negativistic attitude but were goal directed and coherent.  
Specifically, there was no suicidal or homicidal ideation, 
hallucinations, delusions or paranoia and the veteran was 
oriented to time, place, person and objects.  In fact, he 
felt more impaired than he actually was and was coping well.  

Significantly, the veteran was diagnosed with other mental 
disorders in addition to PTSD.  His personality disorder was 
seen as very severe, especially on the basis of psychological 
testing.  The assessment included alcohol abuse in reported 
partial remission; and a severe personality disorder not 
otherwise specified.  Psychological test results did not 
support PTSD or an anxiety disorder as the principal 
diagnosis.  The most elevated scales on the personality 
measure with validity (MCMI-II) strongly supported a 
diagnosis of personality disorder and suggested that this was 
the principal diagnosis.  The veteran had significant scale 
elevation on the personality disorder scales, including 
extreme elevations on schizoid, avoidant, passive-aggressive, 
self-defeating, schizotypal and borderline.  The veteran's 
scores were consistent with the scores of individuals with a 
personality disorder and suggest relatively significant and 
severe traits.

Finally, in September 1996 and March 1997.  The MMPI was 
invalid due to exaggeration of psychopathology and there was 
also an indication of random or unreflective responding.  His 
scores were extremely elevated and such elevations generally 
were found in individuals who had greatly exaggerated any 
real problems or complaints.  Such overendorsement was often 
found in personality disorders, certain mood disorders, or in 
conscious malingering.  Similarly, the MCMI-2 although valid 
in the obvious face, valid items showed high disclosure and 
great debasement indicating that the veteran was very much 
trying to portray himself as ill.  There were indications of 
a very strong response set of overendorsement.  In September 
1999 scores on disclosure and debasement validity scales were 
significantly elevated and suggested caution in 
interpretation of the results but probable overall validity 
to the results.  

Taken as a whole, this evidence indicates that the veteran is 
adequately compensated by the 50 percent disability 
evaluation currently assigned to his service-connected PTSD.

In conclusion, it is found that the preponderance of the 
evidence is against a higher evaluation than 50 percent for 
PTSD at any time since the initial grant of service 
connection under the new criteria.


ORDER

Service connection for tinnitus is denied. 

An increased evaluation for the service-connected PTSD is 
denied.


REMAND

The veteran has contended that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Such a rating hinges upon 
the evaluations assigned to the veteran's various service-
connected disorders.  The Board has, by the above decision, 
determined that the claim of service connection for coronary 
artery disease is well grounded.  To handle the total rating 
claim prior to determining whether a grant service connection 
for coronary artery disease is in order would be premature.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a VA examination by a board-certified 
cardiologist, who has not previously 
examined or treated him, to determine the 
etiology of the veteran's coronary artery 
disease including whether it is at least 
as likely as not that his coronary artery 
disease is related to or caused by his 
service-connected PTSD.  The cardiologist 
should indicate whether it is at least as 
likely as not that the veteran's coronary 
artery disease is aggravated by his 
service-connected PTSD, and, if so, note 
what level of disability is attributable 
to aggravation.  All indicated studies 
are to be conducted.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the 
cardiologist prior to the requested 
study.  The cardiologist's opinion should 
include a scientific basis for any 
conclusion reached.  The cardiologist 
must correlate all diagnostic studies, 
and reconcile any differences.  All 
opinions provided must be accompanied by 
a complete rationale. 

2.  The RO should re- adjudicate the 
issue of entitlement to service 
connection for coronary artery disease as 
secondary to PTSD.  In regard to the 
secondary service connection issue, the 
RO should consider the provisions of 38 
C.F.R. 3.310(a) (1999) and the directives 
set forth in Allen v. Brown, 7 Vet. App. 
439 (1995) regarding aggravation. 

3.  The RO should then readjudicate the 
claim for a total disability rating based 
on individual unemployability due to 
service-connected disabilities.

4.  If any decision as to the above 
referenced claims remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case, and an opportunity 
to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

